Tilson, Judge:
In the two appeals listed above; counsel for the respective parties have agreed that the market value or price at or about the dates of exportation of the involved merchandise,, at which such or similar merchandise was freely offered for sale to all purchasers, in the principal market's of China, for exportation to the United States,, in the usual wholesale quantities and in the ordinary course of trade,, including the costs, charges, and expenses specified in section 402’ (d)of the act of 1930, is the appraised value, less any amount added under duress.
Accepting this stipulation as a statement of fact, and following-United States v. Kohlberg, C. A. D. 88, I find and hold the proper-dutiable export value of the merchandise covered- by these two-appeals to be the value found by the appraiser, less any amount, added under duress. Judgment will be rendered accordingly.